Citation Nr: 0026688	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-13 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for L3 
fracture residuals, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  This appeal came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision of the Atlanta, Georgia, Regional Office (RO) which, 
in pertinent part, denied an increased evaluation for the 
veteran's L3 fracture residuals.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition 
of the veteran's appeal.  

2.  The veteran's L3 fracture residuals have been shown to be 
productive of no more than L3 vertebral deformity, severe 
lumbar spine limitation of motion, lumbar muscle spasm, L3 
vertebral deformity, severe intervertebral disc syndrome, and 
lumbar spine degenerative arthritis.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for L3 vertebral 
fracture residuals have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5292 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  


I.  Historical Review

The veteran's service medical records indicate that he was 
involved in a November 1944 airplane crash and sustained a L3 
compression fracture.  In December 1945, the RO established 
service connection for an acquired L3 deformity with coccyx 
and left knee scar residuals and assigned a 50 percent 
evaluation for that disability.  

The report of a January 1947 VA examination for compensation 
purposes states that the veteran exhibited no lumbar spine 
limitation of motion.  Contemporaneous X-ray studies of the 
lumbar spine revealed L3 vertebral body deformity including 
narrowing and wedging.  In January 1947, the RO 
recharacterized the veteran's lumbar spine disability as L3 
vertebral fracture residuals including a coccyx tip scar 
evaluated as 10 percent disabling.  

The report of a December 1967 VA examination for compensation 
purposes reflects that the veteran exhibited significant 
lumbar spine limitation of motion with muscle spasm.  
Contemporaneous X-ray studies of the lumbar spine revealed L3 
vertebral fracture residuals including secondary arthritic 
changes.  In February 1967, the RO recharacterized the 
veteran's lumbar spine disability as L3 vertebral fracture 
residuals evaluated as 20 percent disabling.  

A March 1985 physical evaluation from Jerome D. Rosman, M.D., 
conveys that the veteran exhibited a 25 percent loss of 
lumbar spine range of motion.  He was reported to be 
"lacking" lumbar spine extension.  In May 1986, the Board 
granted a 30 percent evaluation for the veteran's L3 fracture 
residuals.  


II.  Increased Disability Evaluation 


Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Vertebral fracture 
residuals without associated spinal cord involvement which 
are manifested by abnormal mobility requiring the use of a 
neck brace (jury mast) warrant a 60 percent disability 
evaluation.  Where the use of a neck brace is not required, 
the vertebral fracture residuals are to be evaluated on the 
basis of the resulting definite limitation of motion or 
muscle spasm with 10 percent to be added for demonstrable 
deformity of a vertebral body.  When evaluating the residuals 
on the basis of ankylosis and/or limited motion, disability 
evaluations should not be assigned for more than one spinal 
segment by reason of involvement of only the first or the 
last vertebra of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1999).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
disability evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5292 
(1999).  

A 20 percent evaluation is warranted for moderate 
intervertebral disc disease with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain, demonstrable 
muscle spasms, and absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (1999) prohibiting the 
evaluation of "an identical manifestation under two 
different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At a December 1997 VA examination, the veteran complained of 
low back "fatigue."  He reported that he wore a back 
support when he did yard work and avoided heavy lifting, 
bending, and prolonged standing.  On examination, the veteran 
exhibited a lordotic posture; a lumbar spine range of motion 
of flexion to 90 degrees, no extension, and "limited 
ability" to laterally rotate; and no spinous process point 
tenderness or paraspinous muscle tenderness.  Contemporaneous 
X-ray studies of the lumbosacral spine revealed marked L1 
wedging, mild L3 and L4 wedging, hypertrophic spurring at all 
levels, and diffuse osteopenia.  The VA radiologist commented 
that the veteran's additional spinal wedging may be the 
result of his osteopenia.  

In his April 1999 notice of disagreement, the veteran 
advanced that his service-connected L3 fracture residuals 
encompassed arthritis and warranted assignment of a 100 
percent evaluation.  At a May 1999 VA examination for 
compensation purposes, the veteran complained of low back 
pain, weakness, fatigue, lack of endurance, and stiffness.  
On examination, the veteran exhibited a lumbar spine range of 
motion of flexion to 70 degrees with pain beyond 50 degrees, 
extension to 25 degrees with pain beyond 10 degrees, right 
lateral range of motion to 30 degrees with pain beyond 15 
degrees, left lateral motion to 35 degrees with pain beyond 
at 25 degrees, right rotation to 25 degrees with pain beyond 
15 degrees, and left rotation to 20 degrees with pain beyond 
15 degrees; fatigue, weakness, and lack of endurance 
following repeated motion; paraspinous muscle spasm; L3, L4, 
and L5 tenderness; 2+ deep reflexes at the knees and the 
ankles; and normal neurological findings.  Contemporaneous 
X-ray studies of the lumbosacral spine showed L1 and L3 
compression residuals and moderate degenerative changes.  The 
veteran was diagnosed with old L1 and L3 compression fracture 
residuals, lumbar spine degenerative joint disease, and 
lumbosacral spine degenerative disc disease.  The examiner 
noted that the veteran's lumbar spine limitation of motion 
was "mainly due to pain."  The doctor commented further 
that "it is my opinion that fractures to L1 and L3 sustained 
during his military service significantly contributes to the 
degenerative changes in his lumbar spine."  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service-connected L3 fracture residuals have been shown to be 
manifested by L3 vertebral deformity; severe lumbar spine 
limitation of motion due to pain; muscle spasm; lumbar spine 
degenerative disc disease; lumbar spine degenerative 
arthritis; and essentially no neurological impairment.  Such 
findings clearly merit at least a 50 percent evaluation under 
the provisions of 38 C.F.R.§ 4.10, 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5003, 5285, 5292 (1999).  That 
evaluation is the maximum available under the cited 
diagnostic codes in the absence of vertebral deformity 
necessitating the use of a neck brace.  

The veteran's L3 fracture residuals have been found to 
encompass degenerative disc disease.  In the absence of 
pronounced intervertebral disc syndrome manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, 
the Board finds that a 60 percent evaluation is not 
warranted.  A separate evaluation for the lumbar degenerative 
disc disease under Diagnostic Code 5293 may not be combined 
with an evaluation for lumbar spine limitation of motion 
under Diagnostic Code 5292.  38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Codes 5292, 5293 (1999).  VAOPGPREC 36-97 (Dec. 
12, 1997).  Therefore, the Board concludes that 


a 50 percent evaluation is now warranted for the veteran's L3 
fracture residuals.  


ORDER

A 50 percent evaluation for the veteran's L3 fracture 
residuals is granted subject to the laws and regulations 
governing the award of monetary benefits.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

